IN THE COURT OF APPEALS OF IOWA

                                  No. 15-1516
                             Filed August 17, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

STEVEN CHARLES CAMPBELL,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Carol S. Egly, District

Associate Judge.



      Steven Campbell appeals the denial of his motion to suppress.

AFFIRMED.




      Aaron D. Hamrock of McCarthy & Hamrock, P.C., West Des Moines, for

appellant.

      Thomas J. Miller, Attorney General, and Bridget A. Chambers, Assistant

Attorney General, for appellee.




      Considered by Vogel, P.J., and Doyle and Bower, JJ.
                                         2


BOWER, Judge.

       Steven Campbell appeals the denial of his motion to suppress evidence

gathered while he was first detained and subsequently arrested for operating

while intoxicated, second offense, in violation of Iowa Code section 321J.2

(2013). Campbell claims the law enforcement officer’s seizure of him and his

vehicle was not justifiable under the community caretaking exception to the

warrant requirements of the Fourth Amendment of the United States Constitution

and article 1, section 8 of the Iowa Constitution. We disagree and affirm his

conviction.

       In the early morning hours of April 24, 2014, police officer Nicholas

Gilchrist stopped at a gas station to purchase food during a meal break. Gilchrist

noticed a vehicle parked parallel to the gas station building, several feet from the

curb, and perpendicular to the painted parking lines. The front of the vehicle was

facing the entrance to the gas station lot. The vehicle’s engine was running and

its brake lights were illuminated.    After exiting the building, Officer Gilchrist

noticed an individual (Campbell) sitting in the driver’s seat who “appeared to be

passed out or sleeping. He was still breathing . . . but he was definitely not

awake or conscious.” Officer Gilchrist moved his squad car behind the parked

vehicle “so that [his] in-car video would catch the encounter.”          The officer

approached the vehicle and shined his flashlight on Campbell to wake him up.

After receiving no response, the officer used the “strobe” function on his flashlight

and knocked on the driver’s side window. Again, Campbell did not respond and

“[a]t that point in time [the officer] opened the driver’s side door.” The opening of

the door roused Campbell, who then attempted to close the door. The officer
                                             3


stopped Campbell from closing the door.          The officer asked Campbell some

questions, but Campbell provided only unintelligible answers. Officer Gilchrist

noticed Campbell’s eyes were “bloodshot and watery,” and the officer detected

the smell of an alcoholic beverage coming from Campbell.           The officer had

Campbell perform field sobriety testing, and Campbell failed the testing.

Campbell declined to take both the preliminary breath test and the Datamaster

breath alcohol test at the police station.

       On June 4, the State charged Campbell with operating while intoxicated,

second offense, and Campbell moved to suppress the evidence gathered from

his detention and arrest.     The district court denied the motion to suppress.

Campbell was subsequently convicted and sentenced. Campbell now appeals.

       We review de novo the district court’s denial of Campbell’s motion to

suppress. See State v. Ochoa, 792 N.W.2d 260, 264 (Iowa 2010).

       The district court implicitly found (by referencing the State’s argument) the

law enforcement officer’s actions were a valid exercise of the community

caretaking exception to the warrant requirements of the Iowa and United States

Constitutions. See, e.g., State v. Kersh, 313 N.W.2d 566, 568–69 (Iowa 1981)

abrogated on other grounds by State v. Lake, 476 N.W.2d 55, 56 (Iowa 1991)

(finding the officer acted reasonably in opening a car door to check on the

driver’s condition after seeing a car parked oddly and finding the driver “slumped

behind the wheel” and unconscious); State v. Ivankovic, No. 15-0622, 2016 WL
3269627, at *3–5 (Iowa Ct. App. June 15, 2016) (finding an officer’s nighttime

investigation of a parked running car occupied by an unconscious individual in

the driver’s seat was a valid community caretaking encounter); State v. Gamon,
                                          4


No. 01-1622, 2002 WL 987286, at *2 (Iowa Ct. App. May 15, 2002) (finding an

officer’s investigation of a vehicle with its engine running while parked in the lot of

a business closed for the evening was a valid community caretaking encounter)

       Upon our review of the record, we agree with the district court’s reasoning

and the denial of Campbell’s motion to suppress.              We affirm Campbell’s

conviction without further opinion pursuant to Iowa Court Rule 21.26(1)(a), (c),

(d), and (e).

       AFFIRMED.